DETAILED ACTION
Receipt of Arguments/Remarks filed on November 1 2022 is acknowledged. Claims 2-3, 7-9, 12 and 16-20 were/stand cancelled. Claims 1, 4-5, 10-11 and 22 were amended. Claims 1, 4-6, 10-11, 13-15 and 21-22 pending. 
	
	
Election/Restrictions
As indicated in the Office action mailed on August 3 2022, the restriction requirement was withdrawn.  This includes the species election.  Therefore, Applicants arguments with respect to the species have been considered but are moot.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Withdrawn Rejections
	The amendments filed November 1 2022 have overcome the rejection of claims 4, 9, 11 and 16 under 35 USC 112(b).  Claims 4 and 11 have been amended to remove the indefinite language.  Claims 9 and 16 were cancelled rendering the rejections moot. 
New and Modified Rejections Necessitated by the Amendments
Filed November 1 2022

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claim 4 introduces new matter as the claim recites “wherein said second solution is at least 50% of said serum solution”.  The instant specification does describe mixing a first, second and third solution (page 5, page 7, figure 1, page 12).  Page 13 of the specification teaches that the final concentration of the methyl salicylate solution, the methyl jasmonate solution (i.e. second solution) and the vitamin B solution all vary between 25% and 75% by volume.  While this encompasses 50%, the instant claims recite “at least 50%” which causes the concentration to read on amounts outside the range disclosed.  See MPEP 2163.05 III.  The only other place for support would be the claims as originally filed.  However, the originally filed claims do not contain the amended language.  
Claim 11 introduces new matter as the claim recites the first solution (i.e. methyl salicylate) is at least 50% of said serum by volume.  The instant specification fails to provide support for this limitation for the same reasons set forth above. 
There is no guidance in the specification to select the range claimed and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 10-11, 13-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (WO0013502A1, cited in the Office action mailed on August 3 2022) and Bi et al. (J Chem Ecol, 2007, cited in the Office action mailed on August 3 2022) in view of Yu et al. (Functional Plant Biology, 2018, cited in the Office action mailed on August 3 2022). 
Applicant Claims
	The instant application claims a method of treating damaged tissue on a plant, said method comprising the steps of: mixing a first solution of water and methyl salicylate, wherein said first solution has a first concentration no greater than 0.1 miii liters of said methyl salicylate to every 10 milliliters of said water; mixing a second solution of said water and methyl jasmonate, wherein said second solution has a second concentration no greater than 0.01 milliliters of said methyl jasmonate to every 10 milliliters of said water; mixing a third solution of said water and at least one B vitamin; mixing together said first solution, said second solution and said third solution to form a serum solution; and topically applying said serum solution to said damaged tissue on said plant to promote healing of said damaged tissue.	
The instant application claims a method of producing a serum for treating damaged tissue on a plant, said method comprising the steps of: mixing a first solution of water and at least one immunity response compound, wherein said immunity response compound is selected from a group consisting of methyl salicylate and methyl jasmonate; mixing a second solution of said water and at least one B vitamin; mixing together said first solution and said second solution to form said serum, wherein said second solution is between twenty five percent and seventy five percent of said serum by volume.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Yamashita is directed to a foliar fertilizer and method for using the same.  Taught are composition that are aqueous solutions that include at least one coenzyme, wherein the coenzyme(s) is preferably a vitamin B.  The compositions are for use in methods of enhancing plant growth through foliar application (page 2, lines 15-20).  Vitamin B complex is suggested (page 3, lines 13-24).  The folate concentration is from 0.5 to 20 ppm.  The amount of pyridoxine is from 0.5 to 20 ppm (page 4).  The composition is prepared by combining water with the various agents under conditions sufficient to produce an aqueous solution.  In preparing the composition, a concentrated or parent composition may first be produced which is then mixed or diluted with water (page 5).  Plants include rice as well as vegetable crops (table 1).  
Bi et al. is directed to recite allelopathy induced by methyl jasmonate and methyl salicylate. It is taught that methyl jasmonate (MeJA) and methyl salicylate (MeSA) are important signaling molecules that induce plant defense against insect herbivores and microbial pathogens (abstract).  Rice seedlings at the two, four and six leaf stages were sprayed with 0.05 mM of MeJA or 5 mM of MeSA (page 1092).  It was found that the MeSA and MeJA application afforded much stronger phytotoxic effects of the rice (page 1095).  It is taught that plants are frequently subjected to inset herbivory attack, pathogen infection and competition from surrounding plants.  In response, plants have evolved a diversity of chemicals that defend against herbivores and pathogens and produce allelopathic effects on their neighboring competitors.  Plant chemical defense against herbivores and pathogens are inducible and regulated by both the JA and SA signaling pathways.  Exogenous addition of JA increases the resistance of wild plants to insets in the field.  This study found that rice allelochemicals could be induced by exogenous application of the signaling compounds MeJA and MeSA.  The allelopathic potential of the root exudates of rice increased after treatment with MeJA and MeSA (pages 1098-1099).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While both Yamashita and Bi et al. teach application to plants neither expressly teach a damaged plant.  However, this deficiency is cured by Yu et al. 
	Yu et al. is directed to the roles of jasmonate to stress in plants.  It is taught that plants continuously encounter problems caused by biotic and abiotic stresses.  Plant biotic stresses mainly include pathogens infections and insect bites which cause serious problems in the growth and development and production of crops.  Major abiotic stresses include salinity, drought, heavy metal, extreme temperature and nutrient deficiency.  Plants protect themselves against these stresses by developing defense responses that occurred not only at local damaged sites but also at distant sites.  Methyl jasmonate (MeJA) is a naturally occurring plant hormone than functions as a key signaling molecule.  It affects various biochemical and physiological functions and elicits various effects on the tolerance of plant to both biotic and abiotic stresses.  MeJA influences seed germination, root growth, tube formation, leave movements, etc. (page A).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yamashita, Bi et al. and Yu et al. and form a composition comprising B vitamin complex, MeJA and MeSA.  One skilled in the art would have been motived to form an aqueous solution of these components in order fertilize and to induce plant defenses.  Since B vitamin complex and MeJA/MeSA are all known to be applied to plants such as rice in order to improve plant growth, there is a reasonable expectation of success in their combination.  Regarding the claimed application to damaged plants, Yu et al. recognizes that stresses are a problem that plants routinely encounter.  Since Yu et al. recognizes that MeJA effects the tolerance of plants to both biotic and abiotic stresses, it is also reasonable to conclude MeSA would do the same based on the teachings of Bi et al.  Therefore, it would have been obvious to one skilled in the art to apply the aqueous composition to stressed plants (i.e. damaged plants) in order to develop the defense response as taught by Yu et al.
Regarding the claimed method of making Yamashita et al. teaches the formation of an aqueous solution of B vitamin complex.  Bi et al. teaches the formation of aqueous solutions of MeJA and MeSA separately.  Thus, it would have been obvious to one skilled in the art to form the three separate solutions and either apply separately or combine into one solution in order to apply the combination.  
Regarding the claimed concentrations, Yamashita teaches concentrations of B vitamin complex.  Bi et al. teaches 0.05 mM of MeJA  and 5 mM of MeSA which read on the instantly claimed amount.  It is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.

Response to Arguments
Applicants’ arguments filed November 1 2022 have been fully considered but they are not persuasive. 
Applicants argue that (1) the original specification, page 8, teaches specifics about the claimed composition.  It is argued that the specification teaches that the methyl salicylate and the methyl jasmonate have a synergistic effect.  The specification describes the benefits of the vitamin B complex solution.  It is argued that the result is an improved environment where the plant tissue is encouraged to regenerate and heal.  It is argued that the synergistic benefits cannot be found in the prior art combination.  It is argued that Yamashita discloses vitamin B complexes for enhancing plant growth.  It is argued that there is no disclosure of maintaining the ingredient and fluidity of photosynthesizing membranes on damaged tissue.  There is no disclosure of neutralizing lipid peroxy radicals or shielding the damaged plant tissue.  There is no disclosure of preventing damaged tissue from oxidizing, drying and dying or inhibiting access to any sap or oils.  It is argued that the Bi reference never discloses mixing methyl salicylate and methyl jasmonate.  The concentrations fall well above the claimed range. The application in the Bi reference is not to damaged plants.  It is argued that the Yu reference makes no disclosure of vitamin B or methyl salicylate.  The combination of references do not teach both methyl salicylate and methyl jasmonate.  
Regarding Applicants’ first arguments, the examiner recognizes that a single reference does not teach all the claimed limitations.  However, that isn’t the requirement for obviousness.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner also recognizes that none of the references expressly teach the combination of methyl salicylate and methyl jasmonate.  However, Bi et al. teaches that methyl jasmonate (MeJA) and methyl salicylate (MeSA) are important signaling molecules that induce plant defense against insect herbivores and microbial pathogens.  Therefore, both methyl jasmonate and methyl salicylate are taught for the same purpose.  As a general principle it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose, the idea of combining them flows logically from their having been individually taught in the prior art. See  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)  MPEP 2144.06.  With regards to Applicants arguments regarding the advantages of the claimed composition and the synergy, these limitations are not found in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claimS require two method steps, mixing and applying.  The instant specification does not establish how these two method steps result in a manipulative difference when compared to the prior art.  While Applicants contend there is synergy, evidence of such has not been presented.  Where the combined action of two or more agents is greater than the sum of the action of one of the agents used alone, “synergy” according to the legally accepted definition exists. In re Kollman, 201 USPQ 193 (CCPA 1979).  Claims drawn to (unexpectedly) synergistic combinations of known ingredients must be factually supported by data commensurate in scope with the claims. See, In re Kollman, 201 USPQ 193 (C.C.P.A. 1979). (The court affirming a 103 rejection of a claim containing the word “synergistic”, because the claims were not commensurate in scope with the showing of unexpected results, other than at 1:1 ratio for certain specific combinations). Applicants have not shown synergy occurs over the full scope of the claims.  It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). MPEP 2143.01.  The prior art clearly teaches application to plants.  Applicants have not established an unobvious or unexpected effect of the claimed application.  Therefore, while the prior art might suggest application for a different reason, this does not it and of itself make the instant claims nonobvious.  Regarding the arguments with regards to the concentration, 5 mM methyl salicylate, taught in Bi et al.,  corresponds to a percentage of 0.065% (based on the molar mass of methyl salicylate of 152.15g, density of 1.17 g/ml and a molarity of 0.005 moles/L).  The instant specification on page 9 indicates that 0.1 milliliters to every 10 milliners of water corresponds to 1%.  Therefore, the amount of methyl salicylate taught in Bi falls within the scope claimed.  The same is true of methyl jasmonate.  Even if the concentrations are not the same, it is generally noted that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). NOTE: MPEP 2144.05.  Applicants have not demonstrated the criticality of unexpectedness of the claimed concentrations.  
	Applicants argue (2) similarly the advantages of claim 10.  It is argued that Yamashita, Bi and Yu fails to disclose any serum applied to a plant that contains methyl salicylate and/or methyl jasmonate mixed with a vitamin B compound.  Similar arguments over claim 10 are made. 
	Regarding Applicants’ second arguments, the arguments are not persuasive for the same reasons set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616